EXHIBIT 10.1

 

AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 5

THIS AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT
NO. 5 is effective as of March 27, 2018 (this “Amendment”), by and among Kindred
Healthcare, Inc., a Delaware corporation (“Kindred”), Kindred Healthcare
Operating, Inc., a Delaware corporation and direct, wholly-owned subsidiary of
Kindred (“Operator,” and together with Kindred, the “Tenants”), and Ventas
Realty, Limited Partnership, a Delaware limited partnership (“Ventas”) and
amends that certain Second Amended and Restated Master Lease Agreement No. 5,
dated as of November 11, 2016 (as amended from time to time, the “Master
Lease”).  Each of Kindred, Operator and Ventas is referred to, individually, as
a “Party” and, collectively, they are referred to as the “Parties”.

RECITALS

WHEREAS, the Parties desire to amend the Master Lease; and

NOW, THEREFORE, in consideration of the premises and the agreements in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein have the respective meanings given to them in the
Master Lease.

Section 1.2Rules of Construction.

(a)The Parties acknowledge that each Party and its attorneys have reviewed this
Amendment and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Amendment.  Prior drafts of this Amendment are not an
indication of the Parties’ intent and shall not be applicable to the
construction or interpretation of this Amendment.

(b)The words “includes” and “including” shall mean “including, without
limitation” and the word “or” shall not be exclusive.

(c)Any reference to any Person in this Amendment shall, unless otherwise
expressly provided in this Amendment, be a reference to such Person and its
respective successors and assigns.

 

--------------------------------------------------------------------------------

 

ARTICLE II
AMENDMENTS

Section 2.1Exhibit C.  Effective as of the date hereof, Exhibit C of the Master
Lease is amended and restated in its entirety to read as set forth in Attachment
1 attached to and made a part of this Amendment.

ARTICLE III
MISCELLANEOUS

Section 3.1Entire Agreement.  This Amendment supersedes all prior discussions
and agreements between the Parties with respect to the subject matter hereof and
this Amendment contains the sole and entire agreement between the Parties hereto
with respect to the subject matter hereof.  Except as set forth in this
Amendment, the Master Lease remains in full force and effect.

Section 3.2Expenses. Except as otherwise expressly provided in this Amendment or
the Master Lease, each Party shall pay its own costs and expenses incurred in
anticipation of, relating to and in connection with the negotiation and
execution of this Amendment.

Section 3.3Conflict; Unified Commercial Operating Lease.  In the event of a
conflict between the Master Lease and this Amendment, this Amendment shall
control in all events.  Except as set forth in this Amendment, the Master Lease
shall remain in full force and effect.  It is acknowledged and agreed that,
except as otherwise expressly provided herein or in the Master Lease, the
inclusion of each of the Leased Properties on a continuing basis in the Master
Lease is an essential element of the leasing transaction described in the Master
Lease for Ventas, and that, except as otherwise expressly provided herein or in
the Master Lease, Ventas shall not be obligated and may not be required to lease
to Tenants less than all of the Leased Properties demised pursuant to the Master
Lease.  It is further acknowledged and agreed that the Master Lease is not a
residential lease within the meaning of the U.S. Bankruptcy Code, as amended,
and that the Master Lease is an operating lease, and not a capital lease, for
all accounting, tax and legal purposes.

Section 3.4Amendment.  This Amendment may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Party.

Section 3.5Waiver.  Any term or condition of this Amendment may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition.  No waiver by any Party
of any term or condition of this Amendment, in any one or more instances, shall
be deemed to be construed as a waiver of the same of any other term or condition
of this Amendment on any future occasion.

Section 3.6No Third Party Beneficiary.  The Parties hereby agree that the terms
and provisions of this Amendment are solely for the benefit of the other Party
hereto and its successors and permitted assigns, in accordance with and subject
to the terms of this Amendment, and this Amendment is not intended to, and does
not, confer upon any Person other

2

--------------------------------------------------------------------------------

 

than the Parties and their respective successors and permitted assigns any
rights or remedies hereunder.

Section 3.7Binding Effect.  This Amendment is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
permitted assigns.

Section 3.8Headings.  The headings used in this Amendment have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

Section 3.9Counterparts; Facsimile.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Any facsimile or
electronically transmitted copies hereof or signature hereon shall, for all
purposes, be deemed originals.

Section 3.10Severability.  If any term or provision of this Amendment is to be
invalid or unenforceable, such term or provision shall be modified as slightly
as possible so as to render it valid and enforceable; if such provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and the same shall remain in full
force and effect.

Section 3.11Governing Law; Jurisdiction.

(a)This Amendment, and all claims or causes of action (whether at law or in
equity, in contract or in tort, or otherwise) that may be based upon, arise out
of or relate to this Amendment or the negotiation, execution or performance
hereof, shall be governed by and construed in accordance with the laws of the
State of New York, other than its doctrine regarding conflicts of laws.

(b)Each of the Parties irrevocably submits to the personal jurisdiction of any
federal or state court sitting in the Commonwealth of Kentucky with respect to
any dispute or controversy arises out of this Amendment, or for recognition and
enforcement of any judgment in respect thereof.

(c)EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF THIS AMENDMENT.

Section 3.12Authority.  The Parties represent and warrant to each other that
each of them, respectively, has full power, right and authority to execute and
perform this Amendment and all corporate action necessary to do so has been
taken.  In order to induce Ventas to enter into this Amendment, Tenants hereby
represents and warrants to Ventas that Tenants’ entry into this Amendment does
not require that any consent or approval first be obtained from any lender of
Tenants or their Affiliates.

[Signature page follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.

 

KINDRED HEALTHCARE, INC.

 

 

 

By:

/s/ Cristina E. O’ Brien

 

 

Name: Cristina E. O’Brien

 

 

Title: Vice President & Real Estate Counsel

 

 

KINDRED HEALTHCARE OPERATING, INC.

 

 

 

By:

/s/ Cristina E. O’ Brien

 

 

Name: Cristina E. O’Brien

 

 

Title: Vice President & Real Estate Counsel

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its general partner

 

 

 

By:

/s/ Jason Simmers

 

 

Name: Jason Simmers

 

 

Title: Authorized Signatory

 

 

4

--------------------------------------------------------------------------------

Attachment 1

Exhibit C

 

Facility ID

Name

Base Rent as of Third Amendment Effective Date

Transferred Property Percentage as of Third Amendment Effective Date

4602

Kindred Hospital - South Florida - Coral Gables

4,271,887.82

3.54361%

4628

Kindred Hospital - Chattanooga

1,014,283.15

0.84137%

4637

Kindred Hospital - Chicago (North Campus)

3,360,519.20

2.78761%

4652

Kindred Hospital - North Florida

3,555,316.05

2.94920%

4680

Kindred Hospital - St. Louis

1,371,078.64

1.13734%

4690

Kindred Hospital - Chicago (Northlake Campus)

4,192,547.75

3.47780%

4653

Kindred Hospital - Tarrant County (Fort Worth Southwest)

8,598,754.70

7.13283%

4674

Kindred Hospital - Central Tampa

5,580,211.04

4.62889%

4635

Kindred Hospital - San Antonio

1,180,003.60

0.97883%

4647

Kindred Hospital - Las Vegas (Sahara)

4,989,465.00

4.13885%

4660

Kindred Hospital - Mansfield

1,663,464.47

1.37987%

4662

Kindred Hospital - Greensboro

2,370,000.00

1.96596%

4614

Kindred Hospital - Philadelphia

1,040,000.00

0.86270%

4664

Kindred Hospital - Albuquerque

6,564,261.05

5.44518%

4665

Kindred Hospital - Denver

2,738,686.23

2.27179%

4871

Kindred Hospital - Chicago - Lakeshore

3,134,560.45

2.60018%

4611

Kindred Hospital - Bay Area St. Petersburg

3,061,213.46

2.53933%

4633

Kindred Hospital - Louisville

5,654,798.44

4.69076%

4638

Kindred Hospital - Indianapolis

1,179,998.56

0.97883%

4644

Kindred Hospital - Brea

5,450,914.05

4.52163%

4822

Kindred Hospital - San Francisco Bay Area

10,000,000.00

8.29519%

4876

Kindred Hospital - South Florida - Hollywood

4,039,801.22

3.35109%

4842

Kindred Hospital - Westminster

7,801,435.64

6.47144%

4848

Kindred Hospital - San Diego

3,379,185.20

2.80310%

4615

Kindred Hospital - Sycamore

3,986,614.23

3.30697%

4654

Kindred Hospital (Houston Northwest)

2,802,936.78

2.32509%

4807

Kindred Hospital - Ontario

10,000,000.00

8.29519%

4645

Kindred Hospital - South Florida Ft. Lauderdale

1,399,997.36

1.16132%

4685

Kindred Hospital - Houston

6,169,915.31

5.11805%

Total

$120,551,849.40

100.00000%

 

5